Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Tang et al (‘262) in view of the PG-Publication to Przebindowska et al (‘723).
	Tang et al discloses a method of evaluating an earth formation (14) intersected by a borehole.  The method includes estimating a property of cement surrounding a tubular (see paragraphs 0002 and 0021) in the earth formation by generating an acoustic signal (20) with a logging tool (see Fig. 6, 52) in the borehole, and estimating the property in dependence upon body waves (26) reflected back from the formation subsequent to the generation of the acoustic signal.
The difference between Tang et al and claim 1 of the instant application is the claim specifies that the body waves include a modified response acoustic signal, where the modified response acoustic signal is produced by suppression of a direct mode component.
Przebindowska et al teaches (see paragraph 0070) that within boreholes, removal or attenuation of direct waves is important due to their large amplitudes compared to the secondary arrivals (body waves) which have a smaller amplitude.
Therefore, in view of Przebindowska et al, it would have been obvious to one of ordinary skill in the art to have modified Tang et al by suppressing the direct wave component whose larger amplitudes would skew the body wave detection.  Claim 1 is so rejected.
Per claims 2 and 3, see Przebindowska et al, paragraph 0070.
Per claim 5, see Fig. 6 of Tang et al.

5.	Claims 4, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Tang et al (‘262) in view of the PG-Publication to Przebindowska et al (‘723) as applied to claims 1 and 3 above, and further in view of the PG-Publication to Yao et al (‘950).
Per claims 4 and 6, Yao et al teaches (see paragraph 0039) generating multitoned acoustic beams which introduce non-linear harmonic generations at sum and difference frequencies thereby carrying information indicating well integrity with high spatial resolution.  Further, the excited acoustic wave may approximate the resonance frequencies of different casing and cement layers (nested tubulars) and thereby enhance wave penetration.  In view of Yao et al, it would have been obvious to one of ordinary skill in the art to have further modified Tang et al by exciting a multitoned acoustic beam rather than the traditional low frequency signal for the advantages noted in paragraphs 0039-0040 of Yao et al.
Per claims 7-8, see Yao et al, (claim 2).

Response to Arguments
6.	Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive.  
Specifically, Applicant argues that Przebindowska et al does not discuss wave suppression.  However, it is argued that removal or filtering, discussed in Przebindowska et al, is effectively wave suppression, as claimed.  Taking Przebindowska et al in combination with Tang et al would provide for a modified response acoustic signal produced by the suppression of direct wave components.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl